DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because of undue length (i.e. exceeds 150 words).  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
This application includes one or more claim limitations that use the word “unit for” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “movable cover plate drive unit for” in claims 1-7. In this case, each claim provides detailed claim limitations as to the structure of and acts performed by the movable cover plate drive unit for the mechanical turn-up building drum. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 1 is objected to because of the following informalities: “guiding plate” in line 2 should be written as –a guiding plate—, “end cover” in line 2 should be written as –an end cover--, “movable cover plate” in line 2 should be written as –a movable cover plate--, “fixed cover plate” in line 2 should be written as –a fixed cover plate--, “cylinder” in line 2 should be written as –a cylinder--, “rotary ring” in line 2 should be written as –a rotary ring--, “end cover” in line 3 should be written as –the end cover--, “rotary ring” in .  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: the phrase “which including” in lines 1-2 should instead be written as –which includes— for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “the said” in lines 5, 6, 7, 8, 9, 10, 13, 14, 15 and 16 should all be written as either –the— or –said— for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “is to fix” in line 5 should be written as –is fixed— for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “and the said fixed cover plate is to fix on the outer circumference of the slot ring” in line 6 is an exact repeat of the previous phrase in line 5 and should be removed.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “is mounted with” in line 7 should be written as –is mounted— for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “by driven bearing” in line 8 should be written as –by a drive bearing— for grammatical clarity and because “driven” appears to be a typographical error.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “is fixed with” in line 13 should be written as –is fixed— for grammatical clarity.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the phrase “the said” in lines 2, 3, and 4 should be written as either –the— or –said— for grammatical clarity.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “rotary ring” in line 3 should be written as –the rotary ring— and “fixed ring” in line 3 should be written as –a fixed ring —for grammatical clarity.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “the said” in lines 2, 3, and 4 should be written as either –the— or –said— for grammatical clarity.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “J shape” in line 2 should be written as –a J shape—, “J-shape rotary ring” in line 3 should be written as –the J shape rotary ring-- for grammatical clarity and for consistency.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “the said” in lines 2, 3, and 4 should be written as either –the— or –said— for grammatical clarity.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “is connect” in line 3 should be written as –is connected— for grammatical clarity.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “is fixed with” in lines 2-3 should be written as –is fixed— for grammatical clarity.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “the said” in lines 2 and 3 should be written as either –the— or –said— for grammatical clarity.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “the said the needle cylinder” in line 2 should be written as –the needle cylinder— for grammatical clarity.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the phrase “the said” in lines 2, 3, 5, 6, and 7 should be written as either –the— or –said— for grammatical clarity. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “close” in line 2 should be written as –closes— and “open” in line 5 should be written as –opens— for grammatical clarity.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the phrase “so as tire building machine can apply rubber” in line 4 should be written as --so that a tire building machine can apply rubber— for grammatical clarity.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the phrase “stitching rubber” in line 4 should be written as –stich the rubber— for grammatical clarity.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the phrase “exposes” in lines 6-7 should be written as –is exposed— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrases “the mechanical turn-up building drum” in line 1, the outer circumference” in line 5, “the end” in line 7, “the pin shaft II” in line 11, “the outboard groove” in line 12, “the needle cylinder” in line 13, and “the end” in line 14 lack sufficient antecedent basis. 

Regarding claim 1, the phrase “in axial” in line 7 is unclear. For the purposes of examination, the examiner assumes –in the axial direction--. 
Regarding claim 1, the phrase “wherein the said piston rod of the needle cylinder moves in shuttle” in lines 14-15 is unclear. It is unclear what is meant by “moves in shuttle”. Is it a shuttle that is a moving component or part, or is it a verb describing a movement, such as travel between two or more locations? For the purposes of examination, the examiner assumes that the piston rod of the needle cylinder moves from one location to another (e.g. back and forth) which drives the rotary ring so as to turn relative with the slot ring. 
Regarding claim 1, the phrase “the pin shaft” in line 17 is unclear because there was previously disclosed a pin shaft I and a pin shaft II. For the purposes of examination, the examiner assumes it can be either pin shaft I or pin shaft II. 
Claims 2-7 are indefinite by dependence on claim 1.

Regarding claim 2, the phrase “the inboard” in line 2 lacks sufficient antecedent basis. 
Claims 3-7 are indefinite by dependence on claim 2. 

Regarding claim 3, the phrases “the round hole” in line 2, “the bottom” in lines 2-3, “the outer circumference” in line 3, and “the end face” in line 3 lack sufficient antecedent basis. 
Regarding claim 3, the phrase “is to set on” in line 3 is unclear. For the purposes of examination, the examiner assumes that the round hole is disposed on an outer circumference of the pin shaft I. 
Claims 5-7 are indefinite by dependence on claim 3.

Regarding claim 4, the term “tne” appears to be a typographical error that should instead be written as –the--. Accordingly, the phrase “the end” in line 3 lacks sufficient antecedent basis. 
Regarding claim 4, the phrase “the fixing ring” in line 3 is unclear. It is unclear if this is referring to the fixed ring of claim 2, or to a new and different fixing ring which then lacks sufficient antecedent basis. For the purposes of examination, the examiner assumes –the fixed ring--. 
Regarding claim 4, the phrase “the outer groove” in line 4 is unclear. It is unclear if this is referring to the outboard groove of claim 1, or to a new and different outer groove which then lacks sufficient antecedent basis. For the purposes of examination, the examiner assumes –the outboard groove--. 

Regarding claim 5, the phrase “the end face” in line 2 and “the short pin” in line 4 lack sufficient antecedent basis. 
Claims 6-7 are indefinite by dependence on claim 5. 

Regarding claim 6, the phrase “the independent air supply” in line 2 lacks sufficient antecedent basis. 
Claim 7 is are indefinite by dependence on claim 6. 

Regarding claim 7, the phrases “the said turn-up bar” in lines 3 and 7 are unclear. It is unclear because claim 1 disclosed several turn-up bars (i.e. a plurality) and now claim 7 refers to a singular turn-up bar. Does the claim require each turn-up bar, or just any one turn-up bar? For the purposes of examination, the examiner assumes either interpretation will satisfy the claim limitation. 
Regarding claim 7, the phrase “this column surface” in line 5 is unclear. For the purposes of examination, the examiner assumes –a column surface--. 

Regarding claim 7, the phrase “for turn-up” in line 7 is unclear. For the purposes of examination, the examiner assumes that a roller of the turn-up bar(s) is exposed to complete a turn-up. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record is considered to be Maruoka (JP 2011-230414, see machine translation), Massoptier-David et al. (US 2019-0202156), Badolato et al. (US 2019/0358923), and Seki et al. (JP 60-196330, see machine translation). 
Regarding claim 1, Maruoka discloses a drive unit (Figs. 3-6: 43) for a mechanical turn-up building drum (Figs. 3-6: 40) ([0021], [0028]), which includes a second flange (i.e. a guiding plate) (Figs. 3-6: 49) ([0031]), a first flange (i.e. an end cover) (Figs. 3-6: 48) ([0031]), a rotating ring (i.e. a rotary ring) (Figs. 3-6: 55) ([0040]-[0041]) and a plurality of arm main bodies (i.e. several turn-up bars) (Fig. 3: 53) ([0035]-[0036]). Maruoka further discloses that the drive unit (Figs. 3-6: 43) may include a cylinder device (Fig. 11A: 70) ([0062]). Accordingly, Maruoka discloses that the cylinder, which is a part of the unit (Fig. 3: 43), may be mounted between the guiding plate (Figs. 3-6: 49) and the end cover (Figs. 3-6: 48) in an axial direction because the unit is provided axially between the guiding plate and the end cover.
However, Maruoka does not expressly disclose: a moveable cover plate or a fixed cover plate; that the cylinder, which is composed of a barrel, a piston and a slot ring, and the fixed cover plate is fixed on an outer circumference of the slot ring; or that at an end of the slot ring is mounted the rotary ring, 
It is known in the tire turn-up drum art to provide cover plates for turn-up bars. For instance, Massoptier teaches providing turn-up bars with cover plates (Figs. 1-8: 20) so as to form a building drum ([0066], [0069]-[0070]). Similarly, Badolato teaches providing turn-up bars with cover plates (Figs. 2, 6-7: 29) so as to form a building drum surface as well ([0143]-[0144], [0147]-[0148]). However, the prior art references do not teach or suggest both fixed and moveable cover plates that function in the claimed manner, nor is there any prior art of record in the tire turn-up drum art to teach or suggest providing fixed and moveable cover plates together as claimed. 
It is also known in the tire building drum art to provide fixed plates and movable plates as part of a tire building drum. For instance, Seki teaches a tire molding drum comprising both fixed cover plates (Figs. 3-6: 17) constituting the outer circumference of the drum, and shifting (i.e. moveable) cover plates (Figs. 3-6: 20) that are slidably attached to the fixed cover plates and movable toward the drum shaft (i.e. radially inward/inboard of the fixed cover plates) (Page 2 lines 8-11; Page 3 lines 16-38; Page 4 lines 1-11). In this manner, a drum is provided which is capable of expanding and contracting a sufficient diameter and does not cause a gap on the outer peripheral surface of the drum even when the width of the drum is enlarged, and which is mounted on the drum body and which is movable in the radial direction of the drum (Page 2 lines 5-8; Page 4 lines 13-17, 23-25). However, one of ordinary skill in the art before the 
The prior art of record does not teach or suggest providing a mechanical turn-up building drum with moveable cover plates and fixed cover plates that are connected to and controlled by the very specific claimed components. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to provide the turn-up building drum disclosed by Maruoka with fixed cover plates and moveable cover plates, such as those taught by Seki in the tire building drum art, or cover plates for turn-up building drums, such as those taught by Massoptier and Badolato, because Maruoka teaches turn-up bars that are not covered at all, let alone covered by alternating fixed cover plates and moveable cover plates, wherein the moveable cover plates are connected with a slot ring of a cylinder through a pin shaft I, and are able to rotate around the pin shaft I, and the moveable cover plates are connected with a rotary ring through a pin shaft II, which is located inside an outer groove of the rotary ring, and wherein the moveable cover plate opens and closes via the pin shaft (I or II) when the rotary ring turns relative to the slot ring.  
Claims 2-7 would be allowable by dependence on claim 1. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF E PAQUETTE/Examiner, Art Unit 1749